Case 2:20-cv-02508-ILRL-DPC Document 1-1 Filed 09/14/20 Page1of1

IS 44 (Rev. 09/19}

The JS 44 civil cover sheet and the information contained herein neither rep
provided by local rules of court. This form,
purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS
MENYUON MILLER

approved by the Judicial Conterenee of th

(b} County of Residence of First Listed Plaintiff
(EXCEPT IN US. PLAINTIFF CASES)

 

wi fd APES fe ina Name. Address, and Telephone Number}

320 N. Carrollton Ave., Suite 200
New Orleans, LA 7017+9

lace nor sup
¢ United States in
(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

CIVIL COVER SHEET

plement the filing and service of pleadin

gs or other papers as required by law, except as
eptember 1974, is req

wired for the use of the Clerk of Court for the

DEFENDANTS
TARGET CORPORATION OF MINNESOTA

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVEB.,

A ¥ A ‘H
pave ead”
225 St. Ann Drive
Mandeville, LA 70471

NOTE:

 

 

Il. BASIS OF JURISDICTION (Place an °X" in Qae Box Only) ill.

 

CITIZENSHIP OF PRINCIPAL PARTIES

(Place an “X" in One Box for Plaintiff
(Far Diversity Cases Cnty)

and Qae Box jar Defendant)

 

 

 

 

 

 

 

O 1 U.S. Government 3 Federal Question PTF DEF PTE DEF
Plaincitt M18. Government Not ¢ Party} Citizen of This State Ki a1 Inverporated or Principat Plage o4 a4
of Business In This State
O 2 U.S. Government XLS Diversity Citizen of Another Strate MO 2 © 2 Incorporated and Principal Place Os ms
Defendant {indicate Citizenship af Parties in ftem Ef} of Business In Anothor State
Citizen or Subject ofa ™3 © 3° Foreign Nation O96 6
Foreign Country
IV. NATURE OF SUIT (Ptace an x" it One Box Onis) Click here for; Nature of Suit Code Descriptions.
bie CONTRACT. a] STORTS*s pene FORFEITURE/PENALTY BANKRUPTCY [ese OTHER STATUTES ]
& 110 Insurance PERSONAL INJURY PERSONAL INJURY [7] 625 Drug Related Seizure CF 422 Appeal 28 USC 138 TI 375 False Claims Act
6 120 Marine J 310 Airplane 365 Personal Injury - of Property 21 USC S8t | O) 423 Withdrawal © 376 Qui Tam (31 USC
O 130 Miller Act 0315 Ainplane Product Product Linbility CO) Got) Other 28 USC 137 3729(a))
0 140 Negotiable Instrument Liability O 367 Health Care? O 400 State Reapportionment
 F30 Recovery of Overpayment | 7 320 Agsault, Libel & Phirmaccutica! _ PROPERTY: RIGHTS CF 410 Antitrust
& Enforcement of Judgment Slander Personal Injury C1 820 Copyrights ot 430 Banks and Banking
O51 Medicare Act O 339 Federal Employers’ Product Liability © $30 Patent O 450 Commerce
O1 152 Recevery of Defaulted Liablliny 0 368 Asbestos Personal C) 835 Patent - Abbreviated 0 460 Deportation
Student Loans O 340 Marine Injury Product New Drug Application |) 470 Racketeer Influenced and
(Excludes Veterans) J 345 Marine Product Liability & 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY (05700. LABOR © |e SOCTAL SECURITY = $0) 480 Consumer Credit
of Veteran's Bevefits O 330 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards 0D 861 HIA (1393ff} (15 USC 1681 or 1692)
© 160 Stockholders’ Suits GB 335 Motor Vehicle DB 37) Truth In Lending Act M 862 Biack Lung 23) O 485 Telephone Consumer
£1 190 Other Contract Product Liability O 380 Other Personal 3 720 Labor/Management D 863 DIWC/DIWW (4052) Protection Act
OD 95 Contract Product Liability | 2% 360 Other Personal Property Damage Relations oO 864 SSID Title XV] J 490 Cable/Sar TV
ao o

196 Franchise O 385 Property Damage

Product Liability

injury :
CO 362 Personal Injury -
Medical Malpractice

 

 

O 740 Ratlway Labor Act

O 751 Family and Medical
Leave Act

4) 790 Other Lubor Litigation

479] Employee Retirement
Incame Socurity Act

0 850 Securities‘Commodities/
Exchange

0 890 Other Statutory Actions

O89] Agricultural Acts

J 893 Environmental Matters

O 895 Freedom of Information
Act

GO 896 Arbitration

J 899 Administrative Procedure

865 RS] 405(x))

 

2 FEDERAL TAX SUITS -
Ol 870 Taxes (U.S. Plaincitt
or Defendant)
871 IRS—Third Party
24 USC 7609

 

fn

 

IMMIGRATION Act/Review or Appeal of

 

[ois REAL PROPERTY «| CIVIL RIGHTS. -_PRISONER PETITIONS ©.
G 210 Land Condemnation J 440 Other Civil Rights Habeas Corpus:
O 220 Foreclosure 1 441 Voting 0 463 Alicn Detainee
C1 230 Rent Lease & Ejectment 0 442 Employment mM 510 Motions to Vacate
M1 240 Farts to Land O 443 Housings Sentence
245 Tort Produvt Liability Avcommodations 7 530 General
C7 290 All Other Real Property 1 445 Amer. w/Disabilities - | 535 Death Penalty
Employment Other:
O 446 Amer. w/Disabililies -|O 340 Mandamus & Other
Other O $50 Civil Rights
a 448 Education 5 555 Prison Condition
M 360 Civil Detainee -
Conditions of
Confinement

 

 

 

(1 462 Naturalization Appligntion
4 465 Other Immigration
Actions

Agenuy Decision
0 950 Constitutionality of
State Statutes

 

 

 

VY. ORIGIN Plave aa ‘x in Orv Bax Onty!

M1 Original 2 Removed from J 3  Remanded from 4 Reinstatedor O 5 Trangferred from 2 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reepened Another District Litigation - Litigation -
fapecify) Transfer Direct File

 

Gite the U.S. Civil Statute under which you are fill

U.S.C. § 1332

Brief description of causc:

4

wf

VI. CAUSE OF ACTION

 

7 £.\)

Ng (De aot cite jurisdictional statutes unless diversity):

 

 

 

 

 

VII. REQUESTED EN C) CHECK IF THIS [$ A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Ove No
VII. RELATED CASE(S) _
IF ANY (See instructions), JUDGE ee 7 ___ DOCKET NUMBER
DATE fa iad » n SIGNATURE OF PORN eR RECORD a
OOHERAE LA ot) HO OY —
FOR OFFICE USE QNLY

RECEIPT # AMOUNT APPLYING IFP

JUDGE MAG. MUO0GE

 
